Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended claims, the previous rejections thereto under 35 U.S.C. 112(b) are hereby withdrawn.

Claim Objections
Claim 22 is objected to because of the following informalities:  in line 2, the phrase “is determined” should be deleted.  Appropriate correction is required.

Claim Interpretation
	Claim 31 recites the limitation “the forming of the control variable is performed without accessing a model.” Since the term “a model” can be interpreted very broadly to encompass anything from a simple relationship between two parameters based on empirical observation to a comprehensive computational simulation of a process, this limitation will be interpreted based on paragraph [017] of the specification, which states “the lubricant rate is not set…on the basis of a mathematical rolling model of the rolling process, which is subject to uncertainties.” Accordingly, “a model” will be considered to mean a mathematical rolling model of the rolling process, which one skilled in the art would understand incorporates mathematical equations governing the relationships between various operating parameters of the rolling process.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 30, the claim recites “wherein the lubricant rate is dependent on a current wear state,” which does not have sufficient support in the original disclosure. The specification states that increased slippage can be caused by wear on the rolls (see paragraph [019]), and that the lubricant rate is determined based on the detected slippage, but it is known in the art that other factors can also contribute the amount of slippage in a rolling process, such as friction between the rolls and the strip, feeding rate of the strip relative to roll speed, the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 31, the scope of the limitation “the forming of the control variable is performed without accessing a model” is unclear. First, what are the metes and bounds of “accessing” a model? This can be interpreted to mean anything from merely having a model present in the control path to running calculations using the mathematical equations present in the model during the regulating process. Second, it is not clear from the claim how the forming of the control variable can be performed without accessing a model. Examiner notes that the specification states that the control variable is dependent upon a control deviation, which is formed by subtracting the actual forward slip value from the desired forward slip value (see 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-16, 21-22, 24, and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahama et al., hereinafter Takahama (US 8,584,499).
Regarding Claim 15, Takahama discloses (Figure 2) a method for regulating a rolling process in which a rolling material is rolled in a rolling gap between two working rolls (work rolls 12) of a rolling stand (rolling stand 10), comprising: specifying a target forward slip value for a forward slip of the rolling material (column 2 line 56; “forward ratio” is interpreted as the forward slip since it is dependent upon the exit speed of the rolling material and the roll speed of the work rolls, per column 2 lines 44-45); determining an actual forward slip value of the forward slip of the rolling material (column 2 lines 44-45); forming, in a control path, a control variable based directly on the actual forward slip value and the target forward slip value (column 2 lines 45-53; the supply efficiency, i.e. the control variable, can be found from the actual and target forward slip values); and applying a lubricant at a lubricant rate to at least one of the rolling material and at least one working roll (emulsion nozzles 34 are directed towards 
Regarding Claim 16, Takahama discloses measuring an exit speed of the rolling material downstream of the rolling stand, determining a roll speed of a roll surface of a working roll, and determining the actual forward slip value from the exit speed and the roll speed (column 2 lines 44-45; “detecting an outlet side sheet spread” will inherently be performed downstream of the rolling stand).
Regarding Claim 21, Takahama discloses determining a friction coefficient of a friction between the rolling material and a working roll (column 2 lines 26-27), and applying the lubricant rate based also on the friction coefficient (column 2 lines 38-40).
Regarding Claim 22, Takahama discloses determining a rolling force acting on the rolling material in the rolling gap (column 2 line 25), and applying the lubricant rate based also on the rolling force (column 2 lines 26-28 and 38-40; the lubricant rate is applied in accordance with the friction coefficient, which is calculated in part from the determined rolling force).
Regarding Claim 24, Takahama discloses that for the application of the lubricant, a rolling emulsion containing the lubricant is produced (column 5 lines 22-27) and applied to at least one of the rolling material and at least one working roll (column 7 lines 37-41; Figure 2 clearly shows emulsion nozzles 34 directed towards the rolling material).
Regarding Claim 30, Takahama discloses the lubricant rate is dependent on a current wear state (column 7 lines 8-10 and column 2 lines 53-56; the forward ratio, i.e. the forward slip 
Regarding Claim 31, Takahama discloses the forming of the control variable is performed without accessing a model (column 2 lines 45-52; values of the supply efficiency, i.e. the control variable, are stored in a table with other rolling parameters, and the forming of the control variable is performed by consulting the table). Examiner note: as discussed above, the limitation “a model” is interpreted as having the definition provided in paragraph [017] of the specification of the instant application, i.e. a mathematical model of the rolling process. The table disclosed by Takahama is not a mathematical model of a rolling process, it is merely a table with the values of different rolling parameters (i.e. rolling rate, details of the lubricant, details of the rolled material, forward slip, etc.) when the roll stand is operated under different conditions. Accordingly, the disclosure of Takahama meets the limitation of this claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Takahama.
Regarding Claim 17, Takahama is silent to the value specified as the target forward slip value. Examiner notes that the Applicant states in the specification that a target forward slip .
Claims 18-20 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Takahama as applied to Claim 15 above, and further in view of Moretto et al., hereinafter Moretto (US 2016/0318080).
Regarding Claim 18, Takahama does not disclose a hysteresis interval for the forward slip. Moretto teaches (Figure 1) a method for regulating a rolling process in which a rolling material (strip B) is rolled in a rolling gap (gap S) between two working rolls (rolls 1a/1a’) of a rolling stand (rolling stand 1), wherein a lubricant rate ([0055] lines 11-12; injection flow Qoil) of a lubricant is applied to at least one of the rolling material and at least one working roll ([0038] lines 1-2) based on a parameter correlating to the forward slip value ([0055] lines 1-12 and [0024] lines 1-4), wherein a hysteresis interval is specified for this parameter, and the lubricant rate is changed only if the parameter value deviates from the hysteresis interval ([0055] lines 1-12; predetermined value Δ is interpreted as the hysteresis interval). One skilled in the art would 
Regarding Claim 19, with reference to the aforementioned combination of Takahama and Moretto, Moretto is silent to an upper limit of the hysteresis interval. Examiner notes that the Applicant has stated in the specification that 0.03 higher than the target forward slip value was chosen as the upper limit of the hysteresis interval because exceeding the desired forward slip value by up to this amount will not result in excessively increased frictional losses ([021] lines 12-14); however, this is not an unexpected result or benefit of setting the upper limit to 0.03 higher than the target forward slip value, as it is can be easily derived through routine experimental optimization processes. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method for regulating a rolling process disclosed by Takahama and modified by Moretto, wherein an upper limit of the hysteresis interval is 0.03 higher than the target forward slip 
Regarding Claim 20, with reference to the aforementioned combination of Takahama and Moretto, Moretto is silent to a lower limit of the hysteresis interval. Examiner notes that the Applicant has stated in the specification that the lower limit of the hysteresis interval coinciding with the target forward slip value was chosen because undershooting the target forward slip value can lead to slippage of the rolling material in the rolling gap ([021] lines 8-12); however, this is not an unexpected result or benefit of setting the lower limit to coincide with the target forward slip value, as it is can be easily derived through routine experimental optimization processes. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method for regulating a rolling process disclosed by Takahama and modified by Moretto, wherein a lower limit of the hysteresis interval coincides with the target forward slip value, because such selection or determination thereof would be the result of routine mechanical optimization and does not in itself warrant patentability, as one would arrive at said optimization through routine engineering practices.
Regarding Claim 26, Takahama discloses (Figure 2) a regulating device for carrying out the method as claimed in claim 15, comprising: a lubricant dispensing device (emulsion tanks 20A/B connected to emulsion headers 30 with emulsion nozzles 34), which is set up to dispense the lubricant at least one of onto the rolling material and onto at least one working roll (column 7 lines 37-41; Figure 2 clearly shows emulsion nozzles 34 directed towards the rolling material); 
Takahama discloses determining the actual forward slip value of the forward slip of the rolling material (column 2 lines 44-45), but is silent to a device that performs this function. Moretto teaches (Figures 1 and 3) a regulating device for carrying out a method for regulating a rolling process, comprising a forward slip determination device (first computer 8) determining the actual forward slip value of the forward slip of the rolling material ([0047] lines 1-8). Because the regulating device disclosed by Takahama must have some component that performs the function of determining the actual forward slip value, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the regulating device disclosed by Takahama to include a forward slip determination device, as taught by Moretto, to perform the function of determining the actual forward slip value of the forward slip of the rolling material.
Regarding Claim 27, with reference to the aforementioned combination of Takahama and Moretto, Moretto teaches (Figure 3) that the forward slip determination device (first computer 8) is set up to measure an exit speed of the rolling material downstream of the rolling .
Claims 23, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Takahama as applied to Claim 15 above, and further in view of Atalla et al., hereinafter Atalla (US 9,314,827).
Regarding Claim 23, Takahama does not disclose that, for the application of the lubricant, a mixture of the lubricant and a carrier gas is produced and sprayed onto at least one working roll and/or into the rolling gap. Atalla teaches (Figure 1) a method for applying a lubricant during a rolling process, wherein for the application of the lubricant, a mixture of the lubricant and a carrier gas is produced (column 3 lines 22-26) and sprayed at least one of onto at least one working roll (working rolls 2’/2”) and into the rolling gap (roll aperture 8; column 4 lines 47-48 teaches the surfaces 21 of the rolls 2’/2” are sprayed). This configuration for the application of lubricant is beneficial over the rolling emulsion disclosed by Takahama because it allows for greater lubrication efficiency using less lubricant (Atalla, column 3 lines 40-46). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for regulating a rolling process disclosed by Takahama such that, for the application of the lubricant, a mixture of the lubricant and a carrier gas is produced and sprayed at least one of onto at least one working roll and into the rolling gap, as taught by Atalla, to achieve a greater lubrication efficiency using less lubricant.
Regarding Claim 25, Takahama does not disclose that, for the application of the lubricant, the lubricant is applied in pure form to the rolling material upstream of the rolling gap and at a distance therefrom. Atalla teaches (Figure 1) a method for applying a lubricant during a rolling process, wherein for the application of the lubricant, lubricant is applied in pure form (column 3 lines 57-58) to the rolling material (rolled strip 28) upstream of the rolling gap (roll aperture 8) and at a distance from the rolling gap (column 4 lines 47-50; the lubricant is applied to the surface of the rolled strip 28 prior to it passing through the roll aperture 8). The benefit of using lubricant in pure form as opposed to the emulsion disclosed by Takahama is that no emulsifying agent is required in the lubricant, which makes it easier to recycle the lubricant for future reuse (column 3 lines 58-62). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for regulating a rolling process disclosed by Takahama such that, for the application of the lubricant, lubricant is applied in pure form to the rolling material upstream of the rolling gap and at a distance from the rolling gap, as taught by Atalla, in order to better facilitate recycling of the used lubricant.
Regarding Claim 28, Takahama does not disclose that the lubricant dispensing device is set up to produce at least one of a mixture of lubricant and a carrier gas and a pure lubricant. Atalla teaches (Figure 1) a lubricant dispensing device (spray nozzles 5) for a roll stand, wherein the lubricant dispensing device is set up to produce at least one of: a mixture of lubricant and a carrier gas (column 3 lines 22-26) and to spray the mixture at least one of onto at least one working roll (working rolls 2’/2”) and into the rolling gap (roll aperture 8; column 4 lines 47-48 teaches the surfaces 21 of the rolls 2’/2” are sprayed); and a pure lubricant (column 3 lines 57-.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Takahama as applied to Claim 16 above, and further in view of Laliberte et al., hereinafter Laliberte (US 2005/0061047).
Regarding Claim 32, Takahama discloses that the exit speed of the rolling material is measured (column 2 line 44), but is silent to the structure performing this function. Laliberte .

Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s arguments, see pages 7-9 that Takahama no longer anticipates the amended Claim 15, Examiner respectfully disagrees. The Applicant argues: 
“Applicant submits that a control loop is known to one of ordinary skill in the art to be based on a setpoint value and a measured value, and is not dependent on a table or model constructed through experimentation and/or testing. Specifically, a control loop does not require any prior knowledge of the system that is controlled by the control loop, and it does not anticipate any conditions and relations (recorded in the past) on which the knowledge of the system is based…it is known to the expert that a control loop solely acts on (one or more) setpoint values, (one or more) measured values, and certain given internal control rules which constitute it, for instance, as a proportional-, integral- or differential controller or a combination thereof.” (Remarks, page 8)
While the Applicant is correct in that a table or model based on prior observations is not necessarily needed for a functional control loop, it is possible to incorporate a table/model of this kind with a control loop, and the language of the amended Claim 15, which recites “forming, in a control path, a control variable based directly on the actual forward slip value and the target forward slip value” does not exclude this. Further, the Examiner notes that even in situations where there is a control loop that operates purely based on a setpoint value and a target value, with no models or databases, prior knowledge of the system would still factor into the formation of the control variable. The control variable of Claim 15 is used to determine the lubricant rate in order to regulate the forward slip of the rolling material to its target value, so the control loop needs to “know,” based on the measured actual forward slip value (i.e. control loop input) whether the control variable needs to increase or decrease the lubricant rate (i.e. control loop output) in order to achieve the target forward slip value. Accordingly, a user would program the internal control rules of the control loop based on their knowledge of the relationship between lubricant rate and change in forward slip, which would be derived either mathematically or by empirical observation. 
In response to applicant's argument on pages 8-9 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that a deteriorating state of the work roll surface is able to be corrected by the invention) are not recited in the rejected Claim 15.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). This feature is recited in new Claim 30, but as discussed above, Takahama does disclose this limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6),
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725